Case 1:17-cv-07572-ALC Document 191 Filed 09/01/21 Page 1 of 8




                                         September 1, 2021


 Via ECF and Email

 The Honorable Andrew L. Carter, Jr.
 United States District Court
 Southern District of New York
 40 Foley Square, Room 435
 New York, NY 10007


         Re:     Knight First Amendment Institute v. U.S. Department of
                 Homeland Security, et al., Case No. 17-CV-7572 (ALC)

 Dear Judge Carter:

     The Knight First Amendment Institute at Columbia University (the
 “Knight Institute” or “Institute”) respectfully submits this letter brief regard-
 ing the rate at which defendant U.S. Immigration and Customs Enforcement
 (“ICE”) will process records responsive to the Institute’s Freedom of Infor-
 mation Act (“FOIA”) request (the “Request”), ECF No. 42-2, underlying this
 action. As discussed in the parties’ most recent joint status report (“Aug. 25
 JSR”), ECF No. 188, the parties have engaged in extensive negotiations over
 the terms of ICE’s new searches in an effort to reduce the volume of poten-
 tially responsive records, but they have not agreed on the rate at which ICE
 will process and produce those records to the Institute. The Institute requests
 that ICE process those records at a rate of 1,000 pages per month, while ICE
 proposes to process those records at a rate of 700 pages per month. Aug. 25
 JSR ¶ 8.

     The Request has been outstanding for more than four years, and the pub-
 lic still urgently needs to know how the U.S. government understands its au-
 thority to “vet” non-citizens based on their statements or associations, espe-
 cially as the Biden administration completes its review of Trump administra-
 tion vetting policies. Furthermore, ICE agreed to process the Request on an
 expedited basis. Therefore, the Knight Institute believes that the processing
 rate proposed by ICE is unreasonable. The Institute respectfully requests that
Case 1:17-cv-07572-ALC Document 191 Filed 09/01/21 Page 2 of 8




 the Court issue an order requiring ICE to process 1,000 pages of responsive
 records per month and to complete its first production by October 1, 2021.

                                     BACKGROUND

    The Knight Institute submitted the Request to ICE, along with the other
 defendants named in this action, on August 7, 2017. The Request seeks,
 among other things, information about Trump administration policies for
 vetting individuals seeking to enter or remain in the United States, and about
 the government’s broader understanding of its authority to base immigration
 decisions on individuals’ speech, beliefs, or associations. The Knight Insti-
 tute filed suit on October 4, 2017, to ensure the timely release of the requested
 records and to inform the public debate surrounding the Trump administra-
 tion’s vetting policies.

    Former President Trump issued Executive Order No. 13,780 shortly after
 taking office, directing the Secretary of State, the Attorney General, the Sec-
 retary of Homeland Security, and the Director of National Intelligence to de-
 velop a more robust vetting program for visa applicants and refugees seeking
 entry into the United States. The executive order called for, among other
 things, the “collection of all information necessary for a rigorous evaluation
 of all grounds of inadmissibility or grounds for the denial of other immigra-
 tion benefits.” Exec. Order No. 13,780, 82 Fed. Reg. 13,209, 13,215 (Mar. 6,
 2017); see also Exec. Order No. 13,769, 82 Fed. Reg. 8977 (Jan. 27, 2017).

     Pursuant to that executive order, ICE and other agencies proposed poli-
 cies for examining visa applicants’ and holders’ beliefs and associations, in-
 cluding policies for monitoring their speech on social media. On January 28,
 2019, for example, ICE awarded a multi-million-dollar contract to a defense
 company for services related to monitoring the social media and online ac-
 tivities of 10,000 visa applicants and visa holders in the United States per
 year.1 On May 31, 2019, the Department of State updated its immigrant and
 nonimmigrant visa application forms to require an estimated 14.7 million ap-
 plicants each year to register their social media identifiers with the govern-
 ment.2 On September 4, 2019, the Department of Homeland Security


 1   See Amyx, Inc., B-416734.2, 2019 CPD ¶ 143 (Comp. Gen. Apr. 9, 2019); see also
 Contract Award No. 70CMSD19FC0000020, https://www.usaspend-
 ing.gov/award/81011540 [https://perma.cc/DN9C-V8QC]; Fed. Procurement Data
 System, Contract No. 70CMSD19FC0000020, https://www.fpds.gov (search for
 “70CMSD19FC0000020”; then select contract dated May 30, 2019)
 [https://perma.cc/26TF-TPRS].
 2 U.S. Dep’t of State, Collection of Social Media Identifiers from U.S. Visa Applicants
 (last updated June 4, 2019), https://travel.state.gov/content/travel/en/News/visas-
 news/20190604_collection-of-social-media-identifiers-from-U.-S.-visa-appli-
 cants.html [https://perma.cc/FC8Z-AJW6].


                                             2
Case 1:17-cv-07572-ALC Document 191 Filed 09/01/21 Page 3 of 8




 proposed to extend that social media registration requirement to millions
 more applicants for travel and immigration benefits each year.3

     President Biden revoked Executive Order 13,780 and the related “extreme
 vetting” orders and proclamations immediately after taking office. Proclama-
 tion No. 10,141, 86 Fed. Reg. 7005, 7005–06 (Jan. 25, 2021). He further ordered
 the Secretaries of State and Homeland Security, in consultation with the Di-
 rector of National Intelligence, to complete a report containing a “review of
 the current use of social media identifiers in the screening and vetting pro-
 cess, including an assessment of whether this use has meaningfully im-
 proved screening and vetting, and recommendations in light of this assess-
 ment.” Id. at 7006. The government recently represented that the administra-
 tion expects to complete that report by mid-October 2021. See Joint Status
 Report, at 1, Doc Society v. Blinken, No. 19-cv-3632-TJK (D.D.C. Aug. 16, 2021),
 ECF No. 53. In the meantime, the administration has already demonstrated
 its willingness to abandon Trump-era vetting policy proposals. On April 2,
 2021, the Office of Information and Regulatory Affairs rejected the Depart-
 ment of Homeland Security’s proposal to extend the social media registration
 requirement. OIRA Conclusion: Generic Clearance for the Collection of Social
 Media Information on Immigration and Foreign Travel Forms, Ref.
 No. 202007-1601-001 (Apr. 2, 2021), https://www.reginfo.gov/pub-
 lic/do/PRAViewICR?ref_nbr=202007-1601-001#.

    Given the Biden administration’s active review of the Trump administra-
 tion’s vetting policies—and the anticipated completion of that review in the
 coming weeks—the records sought in the Request are still urgently needed to
 inform current public debate.

                      RELEVANT PROCEDURAL HISTORY

    ICE granted the Knight Institute’s request for expedited processing on
 September 26, 2017. Am. Compl. ¶ 25; Decl. of Carrie DeCell (“May 2018 De-
 Cell Decl.”) ¶ 8 (May 4, 2018), ECF No. 56.4 Following a year and a half of ne-
 gotiation and litigation over the terms and timing of ICE’s searches for and
 processing of responsive records, the parties cross-moved for summary judg-
 ment on the adequacy of ICE’s searches, among other issues, in the spring of
 2018. See Defs.’ Mot. for Summ. J., ECF No. 89; Pl.’s Opp’n & Cross-Mot. for
 Summ. J., ECF No. 100. In an opinion dated September 13, 2019, the Court
 concluded that certain ICE components had conducted inadequate searches


 3Dep’t of Homeland Sec., Agency Information Collection Activities: Generic Clear-
 ance for the Collection of Social Media Information on Immigration and Foreign
 Travel Forms (Sept. 4, 2019), 84 Fed. Reg. 46,557.
 4The Knight Institute assumes the Court’s familiarity with the facts and procedural
 history of the case and therefore briefly summarizes only those matters relevant to
 the present dispute.


                                          3
Case 1:17-cv-07572-ALC Document 191 Filed 09/01/21 Page 4 of 8




 and ordered them to conduct new searches. See 407 F. Supp. 3d 311 (S.D.N.Y.
 2019). ICE subsequently filed a motion for clarification and/or partial recon-
 sideration of that opinion, ECF Nos. 143, 144, which the Court denied on Sep-
 tember 13, 2020, ECF No. 158.

    The parties have since engaged in extensive negotiations over the terms
 of ICE’s new searches. The Knight Institute has repeatedly revised its pro-
 posed search terms in an effort to narrow the volume of potentially respon-
 sive records for ICE to process. See Joint Status Report ¶ 16 (Oct. 20, 2020),
 ECF No. 161; Joint Status Report ¶¶ 8–10 (Dec. 11, 2020), ECF No. 171; Joint
 Status Report ¶¶ 7–9 (Apr. 14, 2021), ECF No. 176; Joint Status Report ¶¶ 4–
 10 (June 14, 2021), ECF No. 178; Joint Ltr. to the Court (July 12, 2021), ECF
 No. 182; Aug. 25 JSR ¶¶ 2–7. As explained in the parties’ August 25, 2021 joint
 status report, the parties have now agreed on a set of search terms yielding
 approximately 3,000 potentially responsive records. Aug. 25 JSR ¶ 5.

    Now that the parties have agreed on the terms of ICE’s new search and
 arrived at a manageable volume of potentially responsive records, the Knight
 Institute requests that ICE process those records at a rate of 1,000 pages per
 month. ICE, however, insists on processing those records at a rate of only 700
 pages per month. See id. ¶ 8.

                                  ARGUMENT

     The Knight Institute requests that ICE process responsive records at an
 expedited rate, as ICE agreed, to ensure that the public has access to infor-
 mation necessary to evaluate any decisions by the Biden administration to
 change—or not to change—vetting policies adopted under the Trump admin-
 istration. Given that the Request has been pending for over four years, and
 that the parties have been negotiating the terms of ICE’s new searches for
 almost a year, the Institute believes it is reasonable for ICE to process respon-
 sive records at a rate of 1,000 pages per month with an initial production to
 be made by October 1, 2021. This processing rate is far slower than rates
 courts in this district have recently ordered in other FOIA cases, and no “ex-
 ceptional circumstances” warrant granting ICE any additional time to pro-
 duce the responsive records.

  I. ICE Must Process the Requested Records “as Soon as Practicable.”

    The purpose of FOIA “is to ensure an informed citizenry, vital to the func-
 tioning of a democratic society, needed to check against corruption and to
 hold the governors accountable to the governed.” NLRB v. Robbins Tire &
 Rubber Co., 437 U.S. 212, 242 (1978); 5 U.S.C. §§ 552(a)(3)(A), (a)(6)(C)(i). The
 prompt release of records in response to a FOIA request is key to accomplish-
 ing that purpose. See Citizens for Responsibility & Ethics in Wash. v. Fed.
 Election Comm’n, 711 F.3d 180, 188 (D.C. Cir. 2013) (“As to actual production,
 FOIA requires that the agency make the records ‘promptly available,’ which


                                        4
Case 1:17-cv-07572-ALC Document 191 Filed 09/01/21 Page 5 of 8




 depending on the circumstances typically would mean within days or a few
 weeks of a ‘determination,’ not months or years.”). As Congress recognized
 in amending FOIA, “information is often useful only if it is timely. Thus, ex-
 cessive delay by the agency in its response is often tantamount to denial.”
 H.R. Rep. No. 93–876, at 6267 (1974).

     When an agency grants a request for expedited processing, the statute re-
 quires that the agency process responsive records “as soon as practicable.”
 5 U.S.C. § 552(a)(6)(E)(iii). While Congress has not imposed specific deadlines
 for processing expedited requests, the “legislative history of the amend-
 ments to FOIA makes clear that . . . its intent was to ‘give the request priority
 for processing more quickly than otherwise would occur.’” Brennan Ctr. for
 Justice v. U.S. Dep’t of State, No. 17-cv-7520-PGG, 2018 WL 369783, at *6
 (S.D.N.Y. Jan. 10, 2018) (emphasis in original) (quoting Elec. Privacy Info. Ctr.
 v. DOJ, 416 F. Supp. 2d 30, 39 (D.D.C. 2006)). In this context, courts have in-
 dicated that “the phrase ‘as soon as practicable,’ . . . cannot be interpreted to
 impose a lower burden on the agency than the twenty day statutory period
 that would otherwise be required for standard FOIA requests.” Id. at *6 (quo-
 tation marks omitted). Where an agency fails to process an expedited request
 within the statutorily defined time limit, the burden is on the agency to es-
 tablish, by “credible evidence[,] that disclosure within such time period is
 truly not practicable.” Elec. Privacy Info. Ctr., 416 F. Supp. 2d at 39.

    As noted above, ICE granted the Knight Institute’s request for expedited
 processing. Am. Compl. ¶ 25; May 2018 DeCell Decl. ¶ 8. ICE is therefore
 bound to process and produce responsive records as soon as practicable.
 5 U.S.C. § 552(a)(6)(E)(iii). Additionally, in granting expedited review, ICE
 conceded that the records sought by the Knight Institute were urgently
 needed to inform the public about actual or alleged government activity—at
 that time, the Trump administration’s policies for excluding or removing in-
 dividuals from the United States based on their speech, beliefs, or associa-
 tions. See 5 U.S.C. § 552(a)(6)(E)(v)(II); ECF No. 42-2, at 6. As explained above,
 these policies are once again the subject of government deliberation and
 public debate. ICE should therefore be required to produce the responsive
 records at a rate that reflects the continued urgency of the need for these rec-
 ords, consistent with the expedited processing ICE granted shortly after it re-
 ceived the Request.

   II. The Knight Institute’s Proposed Processing Rate Is Reasonable.

    The Knight Institute’s requested processing rate of 1,000 pages per month
 is more than reasonable. Indeed, the processing rate the Knight Institute re-
 quests is far below rates courts have imposed on other agencies in recent
 cases.




                                         5
Case 1:17-cv-07572-ALC Document 191 Filed 09/01/21 Page 6 of 8




    In Open Society Justice Initiative v. CIA, for example, the court ordered
 the Departments of State and Defense to process records relating to the dis-
 appearance of journalist Jamal Khashoggi at a rate of 5,000 pages per month.
 399 F. Supp. 3d 161 (S.D.N.Y. 2019). The agencies moved for reconsideration,
 arguing that a processing rate of 5,000 pages per month was not practicable
 given the competing constraints on their resources. In denying the motion,
 the court explained “the term ‘practicable’ must be read in the context of
 FOIA’s aims to provide timely information on government activities to the
 public,” and it concluded that a “5,000-page per-month processing rate,
 which still contemplates a protracted period of review and production, ap-
 propriately balances agency constraints against that aim.” Id. at 168.

     In Open Society Justice Initiative v. Department of Defense, the court or-
 dered twelve different agencies to process records relating to the federal gov-
 ernment’s response to the COVID-19 pandemic at rates ramping up to 2,000
 pages per month. Order, at 3, No. 20-cv-5098-JMF (S.D.N.Y. Dec. 15, 2020),
 ECF No. 69. There, the court considered the agencies’ arguments that a rate
 of 2,000 pages per month was not practicable given not only the ongoing
 COVID-19 pandemic, but also a “dramatic rise in the number of FOIA re-
 quests over the last few years and [the agencies’] insufficient resources to
 meet those demands.” Id. at 3–4. As the court explained, “to the extent that
 the agencies lack the resources needed to satisfy the mandate that Congress
 has imposed on them, the answer is not for courts to roll over and deny plain-
 tiffs the relief they seek under the law; instead, it is for the agencies to seek,
 and Congress to provide, the resources needed to actually comply with the
 law.” Id. at 4.

     Courts in this and other districts have similarly ordered agencies to pro-
 cess records responsive to FOIA requests at rates exceeding 1,000 pages per
 month in recent years. See, e.g., Leopold v. DOJ, No. 15-cv-2117 (D.D.C. Oct.
 3, 2016), ECF No. 26 (ordering DOS to process 1,850 pages per month); Nat’l
 Immigration Project v. Dep’t of Homeland Sec., No. 18-cv-659-RA (S.D.N.Y.
 Apr. 6, 2018), ECF No. 55 (ordering DOS and DHS to process 1,500 pages per
 month); Seavey v. DOJ, 266 F. Supp. 3d 241 (D.D.C. 2017) (ordering FBI to pro-
 cess 2,850 pages per month); Elec. Privacy Info. Ctr. v. Dep’t of Homeland
 Sec., 218 F. Supp. 3d 27, 37 (D.D.C. 2016) (summarizing initial order requiring
 DHS to process at least 2,000 pages per month); Clemente v. FBI, 71 F. Supp.
 3d 262, 264 (D.D.C. 2014) (ordering FBI to process 5,000 pages per month); cf.
 Elec. Privacy Info. Ctr. v. FBI, 933 F. Supp. 2d 42, 48 (D.D.C. 2013) (concluding
 that order requiring FBI to process “approximately 5,000 pages per month in
 another case demonstrates that the FBI is not facing such exceptional cir-
 cumstances that it can only review 1,500 pages per month in response to
 EPIC’s request”).

    Given the years that have passed since the Knight Institute first submitted
 the Request, the months over which the Institute refined search terms to


                                         6
Case 1:17-cv-07572-ALC Document 191 Filed 09/01/21 Page 7 of 8




 yield a manageable volume of records for ICE to review, and the weeks within
 which the Biden administration anticipates completing its review of the
 Trump administration’s social media vetting policies, the Institute’s re-
 quested processing rate of 1,000 pages per month is more than justified. Cf.
 Clemente, 71 F. Supp. 3d at 269 (concluding that plaintiff’s “proposed pro-
 cessing rate” of 5,000 pages per month “is reasonable in light of the im-
 portance of her work and the possibility that she may have only a limited
 time in which to do it”).

    III. No “Exceptional Circumstances” Warrant Additional Time.

    If ICE contends that it faces “exceptional circumstances” warranting ad-
 ditional time to process the Request, that contention falls flat. The Court may
 afford an agency additional time to process a FOIA request where it is “del-
 uged with a volume of requests for information vastly in excess of that antic-
 ipated by Congress, when the existing resources are inadequate to deal with
 the volume of such requests within the time limits of [FOIA], and when the
 agency can show that it is ‘exercising due diligence’ in processing the re-
 quests.” Elec. Privacy Info. Ctr. v. FBI (EPIC v. FBI), 933 F. Supp. 2d 42, 46
 (D.D.C. 2013) (quoting Open America v. Watergate Special Prosecution Force,
 547 F.2d 605, 616 (D.C. Cir. 1976)). Courts also consider several other factors,
 including “an agency’s efforts to reduce the number of pending requests, the
 amount of classified material, the size and complexity of other requests pro-
 cessed by the agency,” Elec. Frontier Found. v. Dep’t of Justice, 517 F. Supp.
 2d 111, 117 (D.D.C. 2007), and a requester’s refusal to “reasonably modify the
 scope of a request or arrange an alternative time frame for processing,”
 5 U.S.C. § 552(a)(6)(C)(iii). Congress has made clear, however, that “excep-
 tional circumstances” do not include delays “result[ing] from a predictable
 agency workload of requests . . . unless the agency demonstrates reasonable
 progress in reducing its backlog of pending requests.” 5 U.S.C.
 § 552(a)(6)(C)(ii); see H.R. Rep. 104-795, at 24 (1996) (“clarify[ing] that rou-
 tine, predictable agency backlogs for FOIA requests do not constitute excep-
 tional circumstances”).

    ICE cannot meet its burden to show “exceptional circumstances” here, es-
 pecially since the workload associated with processing the records at issue
 could not have been more predictable. ICE received the Request over four
 years ago, in August 2017. ICE granted the Knight Institute’s request for ex-
 pedited processing shortly after that, in September 2017. The Institute signif-
 icantly narrowed the scope of the Request over the course of subsequent ne-
 gotiations. The Court then ordered ICE to conduct new searches in September
 2019, and it confirmed that order in September 2020. At every step of the way,
 and particularly over the course of the past year, the Knight Institute has
 worked to reduce the volume of potentially responsive records for ICE to re-
 view. Thus, ICE should have predicted an even heavier workload related to
 the Request for nearly a year, if not two, if not four. ICE cannot now claim


                                        7
Case 1:17-cv-07572-ALC Document 191 Filed 09/01/21 Page 8 of 8




 that any delays in processing the Request qualify as “exceptional circum-
 stances.” See Order, at 4, Open Society Justice Initiative v. Dep’t of Defense;
 Nat’l Day Laborer Org. Network v. U.S. Immigration & Customs Enf’t, 236 F.
 Supp. 3d 810, 819 (S.D.N.Y. 2017) (holding ICE and other agency defendants
 to their burden to justify “exceptional circumstances”); Bloomberg, L.P. v.
 U.S. Food & Drug Admin., 500 F. Supp. 2d 371, 376 (S.D.N.Y. 2007).

                                *       *      *

    In granting the Knight Institute’s request for expedited processing, ICE
 acknowledged the “compelling need” for the records the Institute seeks. That
 need remains compelling even four years later, given that the policies to
 which the records relate remain the subject of continued review and debate.

                                     CONCLUSION

     For the foregoing reasons, the Knight Institute respectfully requests that
 the Court order ICE to process responsive records at a rate of 1,000 pages per
 month and to complete its first production of responsive records by October
 1, 2021.



 Respectfully submitted,

  /s/ [Carrie DeCell]                        /s/ [Megan Graham]
 Carrie DeCell (CD-0731)                    Megan Graham (5400460)
 Jameel Jaffer (JJ-4653)                    Catherine Crump (CC-4067)
 Alex Abdo (AA-0527)                        Samuelson Law, Technology & Pub-
 Knight First Amendment Institute at          lic Policy Clinic
   Columbia University                      353 Law Building
 475 Riverside Drive, Suite 302             U.C. Berkeley School of Law
 New York, NY 10115                         Berkeley, CA 94720-7200
 carrie.decell@knightcolumbia.org           mgraham@clinical.law.berkeley.edu
 (646) 745-8500                             (510) 664-4381

 Counsel for Plaintiff                      Counsel for Plaintiff


 cc: Ellen Blain, Esq. (via email)




                                        8
